 Case 1:20-cv-00009-RGA Document 14 Filed 02/12/20 Page 1 of 1 PageID #: 30


                            UNITED STATES DISTRICT COURT
                               DISTRICT OF DELAWARE

 JOHN THOMPSON, Individually and On               )
 Behalf of All Others Similarly Situated,         )
                                                  )
                        Plaintiff,                ) Case No. 1:20-cv-00009-RGA
                                                  )
        v.                                        )
                                                  )
 TIFFANY & CO., ROGER N. FARAH,                   )
 ALESSANDRO BOGLIOLO, ROSE MARIE                  )
 BRAVO, HAFIZE GAYE ERKAN, JANE                   )
 HERTZMARK HUDIS, ABBY F.                         )
 KOHNSTAMM, JAMES E. LILLIE,                      )
 WILLIAM A. SHUTZER, ROBERT S.                    )
 SINGER, and ANNIE YOUNG-SCRIVNER,                )
                                                  )
                        Defendants.               )

                  PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff hereby

voluntarily dismisses the above-captioned action (the “Action”) without prejudice. Defendants

have filed neither an answer nor a motion for summary judgment in the Action, and no class has

been certified in the Action.

 Dated: February 12, 2020                          RIGRODSKY & LONG, P.A.

                                             By: /s/ Brian D. Long
                                                 Brian D. Long (#4347)
 OF COUNSEL:                                     Gina M. Serra (#5387)
                                                 300 Delaware Avenue, Suite 1220
 RM LAW, P.C.                                    Wilmington, DE 19801
 Richard A. Maniskas                             Telephone: (302) 295-5310
 1055 Westlakes Drive, Suite 300                 Facsimile: (302) 654-7530
 Berwyn, PA 19312                                Email: bdl@rl-legal.com
 Telephone: (484) 324-6800                       Email: gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                            Attorneys for Plaintiff
